Citation Nr: 1828375	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-34 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, major depression, bipolar disorder, generalized anxiety disorder and attention deficit disorder, to include as secondary to a traumatic brain injury (TBI).  

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD, anxiety, major depression, bipolar disorder, generalized anxiety disorder and attention deficit disorder, to include as secondary to a TBI.  

3.  Entitlement to service connection for hepatitis C, to include as secondary to a psychiatric disorder.  

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for TBI. 

6.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to an a psychiatric disorder, to include PTSD, anxiety, major depression, bipolar disorder, generalized anxiety disorder and attention deficit disorder.  

7.  Entitlement to service connection for a neurological disorder, to include as secondary to a TBI.


REPRESENTATION

Veteran represented by:	Utah Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1975 to May 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  By that rating action, the RO determined that new and material evidence had not been received to reopen previously denied claims for service connection for an acquired psychiatric disorder, to include PTSD, anxiety, major depression, bipolar disorder, generalized anxiety disorder and attention deficit disorder and hepatitis C.  The RO also denied service connection for tinnitus, TBI, and gastrointestinal and neurological disorders.   The Veteran appealed this rating action and the RO's determinations therein to the Board.  

In October 2015, the Veteran testified before the undersigned Veterans Law Judge a video conference hearing conducted via the above RO.  A transcript of that hearing is of record. 

The Board notes that the Veteran originally filed claims for service connection for PTSD and anxiety and depression.  The Board has recharacterized the issue on appeal as entitlement to service connection for a psychiatric disorder, to include PTSD and depression.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Regarding the claims of entitlement to service connection for gastrointestinal and neurological disorders, the Veteran has maintained, in written statements submitted throughout the appeal, that they are, in part, secondary to his acquired psychiatric disorder, to include PTSD and anxiety, and TBI, respectively.  See Veteran's Notice of Disagreement, received by VA in December 2012 and Veteran's statement to VA, received in November 2013.  In addition, and with respect to the claim for service connection for hepatitis C, a June 2017 VA physician opined that  the risk factors for this disease were directly referable to military events including PTSD.  See June 2017 VA opinion.  Thus, in view of the Veteran's and June 2017 VA physician's statements and opinion, the Board has recharcterized the claims for service connection for gastrointestinal and neurological disorders and hepatitis C to reflect the secondary service connection theories as reflected on the title page.  The Board notes that all possible theories of entitlement raised by the record must be considered.  See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  

This appeal was most recently before the Board in May 2016.  At that time, the Board reopened a previously denied claim for service connection for hepatitis C.  The Board remanded the underlying claim for service connection for hepatitis C, as well as the remaining service connection claims, to the Agency of Original Jurisdiction (AOJ) for additional development.  The requested development has been accomplished and the appeal has returned to the Board for further appellate consideration. 

The issues of entitlement to service connection for a psychiatric disorder, tinnitus, TBI, gastrointestinal disorder, to include as secondary to a psychiatric disorder and PTSD, hepatitis C, and neurological disorder, to include as secondary to TBI are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO confirmed and continued the previous denials of service connection for PTSD and a psychiatric disorder.  The Veteran did not appeal the decision and no new and material evidence was received within a year of notification of the decision/

2.  Evidence received by VA subsequent to the April 2005 rating decision is not cumulative or redundant, relates to unestablished facts necessary to substantiate the underlying claim for service connection for a psychiatric disorder, to include PTSD, anxiety and depression, and raises a reasonable possibility of substantiating the claim.

3.  Tinnitus had onset during service.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision is final as to the claim for service connection for PTSD and a psychiatric disorder, to include anxiety and depression.  38 U.S.C.
§ 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017). 

2  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD and a psychiatric disorder, to include anxiety and depression.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist with the issues decided herein.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in October 2015.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

II. Merits Analysis

A. New and Material Evidence Claim-A Psychiatric Disorder, to include PTSD, Anxiety and Depression

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In an August 2004 rating decision, the RO denied service connection because there was no diagnosis of PTSD, no verified stressor, and no evidence that other psychiatric disorder were related to service.  The RO confirmed and continued those findings in a December 2004 and April 2005 rating decision.  The Veteran did not appeal the 2005 decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the April 2005 decision includes the Veteran's service treatment records, which revealed that he had complained of nervousness in March 1976 and March 1977.  Also of record were VA treatment records and the Veteran's lay statements.  

Evidence submitted after the April 2005 rating decision includes a VA treatment record dated in August 2013.  In that record, an examiner diagnosed PTSD and provided a nexus to service.  The Veteran provided lay evidence of a personal assault during service.

The Board finds that new and material evidence has been presented.  The evidence, including the 2013 VA etiological opinion, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a nexus.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.   

The Board has determined that new and material evidence has been received to reopen the previously denied claim for service connection for a psychiatric disorder, the appeal is granted to this extent only.

B.  Claim for Service Connection-Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including tinnitus, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

First, the Veteran has a current diagnosis of tinnitus as noted by his submissions of record and the 2012 VA examination report.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that tinnitus is a type of disorder capable of lay observation and description).  Second, in his December 2012 notice of disagreement, he contends that his tinnitus is the result of having been exposed to acoustic trauma from working on the flight line during service.  The Veteran's DD 214 reflects that his MOS was an aircraft mechanic in the United States Navy. Thus, the Board finds his statements of regarding noise exposure along the flight line in service to be credible and consistent with the circumstances of his military service.  38 U.S.C. 
§ 1154(a).  Thus, the Board finds that tinnitus began during service, as such testimony is consistent with his other statements and the circumstances of his service.

Thus, the dispositive issue is whether there is a relationship between his current tinnitus and in-service noise exposure and tinnitus.  During the 2015 Board hearing, the Veteran testified that his tinnitus began during service and had increased in severity since that time.  VA examined the Veteran to determine the etiology of his tinnitus in October 2012.  The VA audiologist provided a negative nexus, noting that the tinnitus was likely to be due to the non-service-connected hearing loss.  The examiner did not address the Veteran's statements that he began experiencing tinnitus in service. Therefore, the Board finds that the probative value of this opinion is lessened. 

Based on the foregoing, the Board concludes that the most probative evidence of record, the Veteran's lay statements, demonstrate that tinnitus began during service and has existed since that time.  Resolving any reasonable doubt in the favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

The claim for service connection a psychiatric disorder is reopened.

Service connection for tinnitus is warranted.


REMAND

	a.  Psychiatric Disorder

Regarding the claim for service connection for a psychiatric disorder, remand is required for an examination.  First regarding, PTSD, although a 2013 VA examiner provided a positive nexus opinion, the examiner did not review the Veteran's service or personnel records.  In cases of psychiatric disorders due to personal assault, the VA examiner may service to corroborate the stressor incident by determining if there are behavior changes during service.  38 C.F.R. § 3.304(f); Patton v. West, 12 Vet. App. 272 (1999).

Second, regarding a psychiatric disorder other than PTSD, the 2012 VA examination was unclear and if the personal assault is verified, an opinion should be obtained regarding the other diagnoses of record.  Accordingly, remand is required for an additional examination.  He contends that his acquired psychiatric disorder (other than PTSD) is a result of an in-service fight that resulted in a TBI.  

The Veteran's STRs reflect that in July 1976, the Veteran received sutures to the head after he was kicked in the head and neck during a fight.  The sutures were removed a few days later with no signs of infection.  In May 1977, the Veteran was seen for trauma to the face, and received sutures to the chin area.  He indicated that he had pain to the right side of his face.  The examining clinician noted that the pain was localized to the right xyphoid process.  An x-ray of the mandible did not reveal any fracture.  A May 1977 service discharge examination report reflects that the Veteran's head, face and neck were evaluated as "normal." 

	b. Gastrointestinal Disorders

Remand is required for an examination.  The post-service evidence of record reflects diagnoses of esophagitis and gastroesophageal reflux disease (GERD).  In his December 2012 notice of disagreement, the Veteran contends that his currently diagnosed gastrointestinal disorder is the result of having been exposed to chemicals while service as an aircraft mechanic on the flight line during service or that it is caused or aggravated by his PTSD.  The Veteran's STRs are silent to any subjective complaints or clinical findings of any gastrointestinal problems or disability.  A May 1977 service discharge examination report reflects that the Veteran's gastrointestinal system was evaluated as normal.  Notwithstanding the foregoing, the Veteran's DD 214 reflects that his military occupational specialty (MOS) was an aircraft mechanic in the United States Navy.  Thus, the Board finds his statements of having been exposed to chemicals on the flight line to be credible and consistent with the circumstances of his duties as an aircraft mechanic in the USN.  38 U.S.C § 1154(a) (2012).  Therefore, a remand for a VA examination and opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)/

	c.  Hepatitis C

Finally, the claim of entitlement to service connection for hepatitis C is inextricably intertwined with the claim for service connection for a psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Accordingly, remand is required for RO consideration.

	d.  All Claims

The Board finds that all of the claims must be to the AOJ for procedural development.  Specifically, the AOJ must issue a Supplemental Statement of the Case (SSOC) that addresses all evidence received since issuance of a November 2017 SSOC.  38 C.F.R. § 20.1304(c) (2017).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Centers and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his agent. 

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the paper or electronic file.  All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  The Veteran and his representative must then be given an opportunity to respond.

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of psychiatric disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  
   
The examiner must provide the following opinions:
   
 a.  Is it at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assault, and if so, whether any of his current psychiatric diagnoses, to include PTSD, are related to the alleged incident(s).  
 
 b.  Is it at least as likely as not (i.e., a probability of at least 50 percent or more) that any diagnosed psychiatric disorder had onset in active service, or is otherwise related to active service, to include the Veteran having received sutures to the head as a result of a fight in July 1976 and sutures to the chin in May 1977. 
 
c. If a psychiatric disorder is not directly related to service, then is there clear and unmistakable evidence (undebatable evidence) that a psychiatric disorder existed prior to service?  If so, is there is clear and unmistakable evidence that a psychiatric disorder did not increase in severity during service?. 
 
Please address the following:  1) the STRs, including a March 1977 treatment record; 2) the personnel records, including his various judicial punishments; 
3) the Veteran's testimony and statements indicating that around September to December 1975, he was raped by a petty officer/corpsman while stationed at Millington Naval Training Center in Tennessee and that he had a resulting polysubstance abuse problem during service; 4) the 2013 VA treatment record diagnosing PTSD related to an in-service personal assault; and the 2012 VA mental health examination.
 
4.  After any additional records are associated with the claims file, provide the Veteran with for examinations by appropriate examiners to evaluate the nature and etiology of his gastrointestinal disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

For each gastrointestinal disability found to be present, to include, but not limited to, esophagitis and GERD, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that it was incurred in or otherwise the result of the Veteran's active service, to include the Veteran's reports of having been exposed to chemicals while serving on the flight line as an aircraft mechanic.

5.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of any neurological disorder or TBI from a VA examiner.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that there is a diagnosis of TBI, and if so, if it had onset in, or is otherwise related to, active service.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that there is a neurological disorder, and if so, if it had onset in, or is otherwise related to, active service.  

 
6. Notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
7. Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
8. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated. If the benefits sought are not granted, the Veteran and his representative be furnished a SSOC that addresses all evidence received after issuance of a SSOC in November 2017 and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


